DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The IDS filed on February 2, 2020 and August 18, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2019/0067665) in view of Kim et al. (US 9,196,890)
	For claim 1:  Jang teaches a secondary battery comprising an electrode assembly 110 comprising a first electrode plate and a second electrode plate, and electrode uncoated portions protruding at opposite sides of the electrode assembly (Fig. 3, [0037]), a case accommodating the electrode assembly, a current collector 121 ([0044]) comprising an electrode connecting portion 140 ([0045]) located at a region corresponding to an electrode uncoated portion 111 of the 
 	Jang does not explicitly teach a coupling groove in a surface of the electrode connecting portion.  However, Kim in the same field of endeavor teaches or at least suggests a coupling groove (Fig. 4), as shown by “bended portion 212a” where the coupling groove is the groove occupied by “connecting bar 212” (Kim in col. 7 lines 15-21)  The skilled artisan would find obvious to modify Jang’s electrode connecting portion with a coupling groove, and modify Jang’s tab 111b (Fig. 3) as the “connecting bar 212”.  The motivation for such a modification is to allow for easy overlap, more easily and stably bonding together, and more easily coupling to the terminals. (col. 7 lines 22-28)  This modification also teaches or at least suggests a sub-tab comprising a first region 111b coupled to the coupling groove, where the tab 111a in Jang is a second region bent from the first region (see Fig. 3) and connected to the electrode uncoated portion.
	For claim 2:  In Kim, the coupling groove 212a is taught or at least suggested as equal to the thickness of sub-tab “connecting bar 212” residing in the groove (Kim in Fig. 4), and additionally the skilled artisan would find obvious that the sub-tab has a thickness equal to the depth of the coupling groove in view of the first and second connecting bars 211 and 212 having body portions arranged in the same plane. (Kim in Fig. 4, col. 7 lines 15-21)  
	For claims 7-8:  Limitations to the coupling groove being formed by reducing or increasing a thickness of a portion of the electrode connecting portion, while considered, have not been given patentable weight, as the limitation does not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being an electrode connecting portion comprising a coupling groove in a surface of the electrode In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
 	For claim 9:  In Jang, the electrode connecting portion is taught or at least suggested as asymmetrical toward a side from a side surface of the electrode assembly (Jang in Fig. 5A, 5B) and furthermore the asymmetry due to bending of the “sub-tab” 140 of the current collector 121. ([0046])

Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the instant invention regarding the coupling groove being located in a first surface which faces a side surface of the electrode assembly.  Modification of Jang in view of Kim as set forth in this Office action results in the coupling groove facing orthogonal to a side surface of the electrode assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Byun (US 2011/0135976) is cited to teach a current collector 31 comprising an electrode connecting portion 31c ([0042]) located at a region corresponding to an electrode 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722